DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to because:
The first connection member claimed in claim 1 does not have a reference character nor is indicated in the figures.
The second connection member claimed in claim 1 does not have a reference character nor is indicated in the figures.
The first engagement member claimed in claim 1 does not have a reference character nor is indicated in the figures.
The second engagement member claimed in claim 1 does not have a reference character nor is indicated in the figures.
Reference characters 46 and 48 are both used to designate openings in striker plate 34.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 
Claim Objections
Claim 1 is objected to because first and second engagement members are latch assembly features not assigned reference numbers. 
Claim 4 is objected to because it appears to be referencing opening 48 for use with fasteners rather than opening 46 from claim 2 which is intended for cooperation with the latch bolt.  
Claim 6 is objected to because it pends from itself.  For purposes of examination, the Examiner will interpret the pendency to be to claim 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Eutizi, WO 2008023397.
Regarding claim 1, Eutizi teaches a latch assembly for selectively preventing a relative movement between first and second components of an aircraft cabin monument, the latch assembly comprising: 
a latch (unnumbered feature comprising 1, 3, 4) configured for connection to the first component (F; Fig 5), the latch having a first connection member (4c); and 
a striker plate (6) configured for connection to the second component (M; Fig 5), the striker plate having a second connection member (6a) complementary to the first connection member and selectively engageable with the first connection member (Fig 1); 
wherein the engaged latch and striker plate in use are subjected to a load having a use threshold value determined based on a movable mass of the monument and on accelerations generated by predetermined flight conditions, and having a decompression threshold value determined based on decompression pressure conditions (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a latch of similar construction in the same application as the instant invention would also be subject to the same loading and threshold values); 
wherein the striker plate is designed to have a predetermined first failure load corresponding to a value of the load upon failure of the striker plate when the first engagement member (unnumbered feature comprising right end of 6; Fig 4) is subjected to the load, the first failure load being higher than the use threshold value and lower than the decompression threshold value (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design one component of the latch assembly, e.g. the strike. to withstand regular use loading and fail at a designed higher point of loading, produced in a decompression event, in order to structure monument latch assembly failure in order to preserve aircraft structural integrity in the safest manner possible); and 
.
Claims 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Eutizi as applied to claim 1 above, and further in view of Okugawa, JP 2010163972.
Regarding claim 2, Eutizi teaches the latch assembly as defined in claim 1, wherein the striker plate (6) has an opening (6a) defined therethrough (Fig 4).  
Eutizi does not teach the striker plate including at least one zone of weakness adjacent the opening, the at least one zone of weakness determining the first failure load.
Okugawa teaches the striker plate (70) including at least one zone of weakness (74a; Fig 7) adjacent the opening (73), the at least one zone of weakness determining the first failure load (see [0030] of machine translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eutizi’s striker to have Okugawa’s zones of weakness.  Doing so would produce a component with designed areas of known weakness in order to structure latch assembly failure in the event of a decompression event in a manner to preserve aircraft structural integrity in the safest manner possible.
Regarding claim 3, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 2, wherein the first connection member of the latch (Eutizi, 4c) is a latch bolt (Eutizi, Fig 4) movable with respect to a housing (Eutizi, 1) of the latch (Eutizi, 4c rotates around 3 with respect to 1), and the second connection member of the striker plate (Eutizi, 6a) has the opening defined therethrough (Eutizi, Fig 4), the latch bolt engageable within the opening (Eutizi, Figs 1,3).
Regarding claim 4, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 2, wherein the opening (Eutizi, 6a) in the striker plate (Eutizi, 6) is configured for receiving a fastener for connecting the striker plate to the second component of the monument (Eutizi, M).  The opening 6a is capable of receiving a fastener for connecting the striker plate to the second component of the monument without any modification to the device so is therefore configured to do so.   
Regarding claim 5, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 2, wherein the opening (Eutizi, 6a) is defined adjacent an edge (Eutizi, unnumbered feature between 6a and 6c; Fig 4) of the striker plate (Eutizi, 6), the striker plate including an edge portion (Eutizi, 6c) extending between the edge and the opening (Eutizi, Fig 4). , the at least one zone of weakness (Okugawa, 74a) including two spaced apart zones of weakness 
Regarding claim 6, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 6, wherein each of the two spaced apart zones of weakness (Okugawa, left and fight 74a; Fig 7) is defined by a notch (Okugawa, unnumbered feature; Fig 7) in the striker plate (Okugawa, 70), each notch extending from the opening to the edge of the striker plate (Okugawa, Fig 7).
Regarding claim 7, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 2, wherein the at least one zone of weakness (Okugawa, 74a) includes a portion of the striker plate (Okugawa, 70) having a thickness smaller than a thickness of a remainder of the striker plate (Okugawa, Fig 7).
Regarding claim 8, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 2, wherein the at least one zone of weakness (Okugawa, 74a) includes a portion of the striker plate (Okugawa, 70) having a cross-sectional area smaller than a cross-sectional area of a remainder of the striker plate, the cross- sectional areas being defined in a plane containing a thickness of the striker plate (Okugawa, Fig 7).
Regarding claim 9, Eutizi teaches a latch assembly for selectively preventing a relative movement between first and second components of an aircraft cabin monument, the latch assembly comprising: 
a latch (unnumbered feature comprising 1,3,4) configured for connection to the first component (F; Fig 5), the latch having a housing (1) and a latch bolt (4c) movable with respect to the housing (Eutizi, 4c rotates around 3 with respect to 1); and 
a striker plate (6) configured for connection to the second component (M; Fig 5), the striker plate having an opening (6a) defined therethrough (Fig 4), the latch bolt selectively receivable and engageable within the opening (Figs 1,3); 

wherein the failure load of the striker plate is smaller than the failure load of the latch (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design one component of the latch assembly, e.g. the strike. to have a smaller failure load than the latch, in order to structure monument latch assembly failure in order to preserve aircraft structural integrity in the safest manner possible).
Eutizi does not teach wherein the striker plate has at least one zone of weakness designed to determine the failure load of the striker plate.
Okugawa teaches wherein the striker plate (70) has at least one zone of weakness (74a) designed to determine the failure load of the striker plate (see [0030] of machine translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eutizi’s striker to have Okugawa’s zones of weakness.  Doing so would produce a component with designed areas of known weakness in order to structure latch assembly failure in the event of a decompression event in a manner to preserve aircraft structural integrity in the safest manner possible.
Regarding claim 10, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 9, wherein the opening (Eutizi, 6a) is defined adjacent an edge (Eutizi, unnumbered feature between 6a and 6c; Fig 4) of the striker plate (Eutizi, 6), the striker plate including an edge portion (Eutizi, 6c) extending between the edge and the opening (Eutizi, Fig 4), the at least one zone of weakness being adjacent the opening (Okugawa, Fig 7).
Regarding claim 11, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 10, wherein the at least one zone of weakness (Okugawa, 74a) includes two spaced apart zones of weakness (Okugawa, left and right 74a; Fig 7) defined at opposed ends of the edge portion (Okugawa, Fig 7).
Regarding claim 12, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 10, wherein each of the two spaced apart zones of weakness (Okugawa, left and right 74a; Fig 7) is defined by a notch (Okugawa, unnumbered feature; Fig 7) in the striker plate (Okugawa, 70), each notch extending from the opening to the edge of the striker plate (Okugawa, Fig 7).
Regarding claim 13, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 9, wherein the at least one zone of weakness (Okugawa, 74a) includes a portion of the striker plate (Okugawa, 70) having a thickness smaller than a thickness of a remainder of the striker plate (Okugawa, Fig 7).
Regarding claim 14, Eutizi in view of Okugawa teaches the latch assembly as defined in claim 9, wherein the at least one zone of weakness (Okugawa, 74a) includes a portion of the striker plate (Okugawa, 70) having a cross-sectional area smaller than a cross-sectional area of a remainder of the striker plate, the cross- sectional areas being defined in a plane containing a thickness of the striker plate (Okugawa, Fig 7).
Regarding claim 15, Eutizi does not explicitly disclose a method of tailoring a failure of a latch assembly selectively preventing a relative movement between first and second components of an aircraft cabin monument, the method comprising: 
determining a use threshold value of a load applied to the latch assembly (unnumbered feature comprising 1, 3, 4) during predetermined flight conditions based on a movable mass of the monument and on accelerations generated by the predetermined flight conditions (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine regular use loading for a latch assembly based on the how and where it is intended to be used.  The latch assembly for an aircraft monument needs to be designed to reliably function across various flight conditions loaded with a maximum load mass); 
determining a decompression threshold value of the load applied to the latch assembly based on decompression pressure conditions (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine maximum loading for a latch assembly based on the how and where it is intended to be used.  The latch assembly for an aircraft monument needs to be designed to reliably function across various flight conditions loaded with a maximum load mass up to a worst case scenario, a decompression event, where aircraft structural integrity and passenger safety considerations will dictate subsequent latch operations); 
selecting a latch of the latch assembly for connection to the first component of the monument (F; Fig5), the latch being selected to have a failure load higher than the use threshold value and higher than the decompression threshold value (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select components for a latch assembly based on the how and where it is intended to be used and the loading it is designed to safely operate under.  The latch of a latch assembly for an aircraft 
configuring a striker plate (6) of the latch assembly for connection to the second component of the monument (M; Fig 5) and for selectively engaging the latch, the striker plate being configured to have a failure load higher than the use threshold value and lower than the decompression threshold value (It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select components for a latch assembly based on the how and where it is intended to be used and the loading it is designed to safely operate under.  The striker plate of a latch assembly for an aircraft monument is typically a less complex, less expensive assembly component so it should be designed and selected to operate through regular use and fail at maximum conditions use, such as a decompression event.  By doing so, the destructive effects of a decompression event are reduced thereby preserving aircraft structural integrity and maximizing passenger safety considerations).
Regarding claim 16, Eutizi in view of Okugawa teaches the method as defined in claim 15, wherein the striker plate (Eutizi, 6) has an opening (Eutizi, 6a) defined therethrough (Eutizi, Fig 4), and configuring the striker plate includes defining at least one zone of weakness (Okugawa 74a) adjacent the opening (Okugawa, 73), the at least one zone of weakness determining the failure load of the striker plate (Okugawa, see {0030] of machine translation).
Regarding claim 17, Eutizi in view of Okugawa teaches the method as defined in claim 16, wherein the opening (Eutizi, 6a) in the striker plate (Eutizi, 6) is configured to receive and engage a latch bolt of the latch (Eutizi, Fig 1,3).
Regarding claim 18, Eutizi in view of Okugawa teaches the method as defined in claim 16, wherein the opening (Eutizi, 6a) in the striker plate (Eutizi, 6) is configured for receiving a fastener connecting the striker plate to the second component of the monument (Eutizi, M).  The opening 6a is capable of receiving a fastener for connecting the striker plate to the second component of the monument without any modification to the device so is therefore configured to do so.
Regarding claim 19, Eutizi in view of Okugawa teaches the method as defined in claim 15, wherein the striker plate (Eutizi, 6) has an opening (Eutizi, 6a) defined therethrough (Eutizi, Fig 4), and configuring the striker plate (Okugawa, 70) includes defining two spaced apart zones of weakness (Okugawa, 74a) adjacent the opening (Okugawa, 73; Fig 7), the zones of weakness designed to determine the failure load of the striker plate (Okugawa, see [0030] of the machine translation).
Regarding claim 20, Eutizi in view of Okugawa teaches the method as defined in claim 16, wherein defining the at least one zone of weakness (Okugawa, 74a) includes reducing a thickness of a portion of the striker plate (Okugawa, 70; Fig 7).
Regarding claim 21, Eutizi in view of Okugawa teaches the method as defined in claim 16, wherein defining the at least one zone of weakness (Okugawa, 74a) includes reducing a thickness of a cross-sectional area of a portion of the striker plate (Okugawa, 70), the cross-sectional areas being defined in a plane containing a thickness of the striker plate (Okugawa, Fig 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lehmann, US 20030132345 A1, teaches a pressure rate of change sensitive latching method and apparatus. 
Schneider, US 20170144744 A1, teaches a decompression assembly with two decompression openings.
Segawa, US 20030131639 A1, teaches an emergency release system for a door lock.
Hararat-Tehrani, US 5085017 A, teaches a decompression panel for a separation device in an aircraft.
Facer, GB 2393757 A, teaches a yielding lock keep with breakaway striker plate. 
DE 202013009926 U1 teaches a breaking point for door locks with breakaway latch bolts.
Kennedy, US 1238924 A, teaches a lock keeper with striker plate with multiple zones of weakness.
Subliskey, US 20010003856 A1, teaches a window sash lock keeper with two zones of weakness.
Moen, US 5839866 A, teaches a mechanical overload protection device with breakaway features.
Loret de Mola, US 8789858 B2, teaches a two assembly parts latch system.
Jakus, US 9199789 B2, teaches an explosion vent including buckle tab plate. 
Musacchia, US 4218084 A, teaches an adjustable door strike with multiple zones of weakness.
Bouchard, US 4629231 A, teaches a security door plate with multiple zones of weakness.
Shim, US 6264141 B1, teaches an aircraft decompression protection panel.
Szarszewski, US 8459701 B2, teaches a differential pressure controlled locking mechanism. 
Hararat-Tehrani, US 5606829 A, teaches a mounting device for a decompression panel.  
Ferracane, US 4183568 A, teaches a lock guard with multiple zones of weakness.
Morrison, US 5050911 A, teaches a breakaway coupling. 
Andrews, US 3743336 A, teaches a frictionless cabinet latch.  
Houser, US 0610813 A, teaches a lock with striker plate with varying cross sections.
Dionysian, US 20060082163 A1, teaches a cabinet door and drawer locking system.
Okuda, JP 2011236582 A, teaches a strike with emergency release function.  
Fry, GB 2279689 A, teaches a releasable bolt keep.
Iacobucci, US 20160052231 A1, teaches a double latch closing system for aeronautical equipment.
Kessie, US 4130310 A, teaches an anti-separation latching apparatus with varying cross section striker.
Brzeski, US 6902137 B2, teaches an aircraft door latch with pneumatic decompression override. 
Hodapp, DE 102012023087 A1, teaches a closure device for doors, which opens with predetermined pressure is exceeded.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        


/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675